FILED
                                FOR PUBLICATION                                JUN 26 2013

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



CION ADONIS PERALTA,                               No. 09-55907

               Plaintiff - Appellant,              D.C. No. 2:05-cv-01937-JVS-PLA

  v.
                                                   ORDER
T. C. DILLARD, Chief Dental Officer;
S. BROOKS, D.D.S., Staff Dentist; J.
FITTER, Chief Medical Officer,

               Defendants - Appellees.




KOZINSKI, Chief Judge:

        Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure 35(a)

and Circuit Rule 35-3. The three-judge panel opinion shall not be cited as

precedent by or to any court of the Ninth Circuit.

        Judge O’Scannlain did not participate in the deliberations or vote in this

case.